Title: To George Washington from John Blair, 15 May 1758
From: Blair, John
To: Washington, George



Sir
Williamsburg May 15th 1758

I have yours now by Mr Jenkins of the 10th with the advice of your Council of Officers, on the Straits you are reduced to in recruiting, for want of Money. I have called a full Council to meet on Friday next; which considering their distance, could not be sooner, and shall lay it fully before them; and you may depend on all in my Power to serve you in it. I write this now by

Majr Finnie to let you know the occasion of my keeping Jenkins ’till the Council, when I purpose to write fully to you.
General Forbes expects a proposal from Govr Sharp to me to take the Maryland Forces into our Pay. I have writt fully to Sir John, and to Colo. Peter Randolph about it, so need only refer you to them, as I expect they will both be with you as soon as this. It is now past Eleven so I bid you good Night and am Sir Your very Hum. Servt

John Blair.

